Citation Nr: 1816474	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for mild, Grade I acromioclavicular (A/C) separation, right side (the "right shoulder disability").

2.  Entitlement to a disability rating beyond 30 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to August 1983 and from March 1985 to October 1990.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2011, the Veteran withdrew his Board hearing request.  

In an August 2015 decision, the Board denied entitlement to a disability rating in excess of 20 percent for a right shoulder disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a memorandum decision vacating and remanding the Board's August 2015 decision ("memorandum decision").  

In August 2017, the Board remanded the appeal to comply with the Court's memorandum decision.

The Board finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU) even given the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has reached this conclusion because, while the Veteran notified the September 2017 VA examiner that his right shoulder disability adverse impacts him at work, he is still working.  

The claim for a rating beyond 30 percent for the right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record shows that the right shoulder disability is manifested by at least limitation of the arm to midway between side and shoulder level with taking into account the Veteran's complaints of pain.  
CONCLUSION OF LAW

The criteria for at least a 30 percent rating for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's right shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).  That being said, given the nature and location of his service connected disability, the Board finds that it may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the laws administered by VA, disabilities of the shoulder, arm, wrist and hand are rated under 38 C.F.R. § 4.71a.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, the Board observes that while the Veteran notified his February 2009 and November 2011 VA examiners he is ambidextrous, the June 2016 and September 2017 VA examiners reported that he was right handed.  

The Board will resolve the benefit of the doubt in his favor and consider his right hand as his dominant (major) hand. 

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the major and minor arm at shoulder level warrant a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

When examined by VA in November 2011 and September 2017 the Veteran complained of right shoulder pain.  Moreover, when examined at these times the pain free range of motion of the right shoulder after repetition was, among other things, abduction to 60 degrees in 2011 and 70 degrees in 2017.  Likewise, while not quantified, VA treatment records also reported that the Veteran's right shoulder was painful/tender and had severely limited range of motion.  See, e.g., VA treatment records dated from June 2010 to December 2011.  However, when examined by VA in June 2016, it was reported that the pain free range of motion of the right shoulder after repetition was, among other things, abduction to 180 degrees.  Tellingly, normal shoulder motion is flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2017).  

Given the above VA testing as well as the fact that the lost range of motion seen at the 2011 and 2017 VA examinations are more consistent with the complaints documented in his treatment records, the Board finds that the evidence, both positive and negative, as to whether the range of motion of the Veteran's right arm is limited to at least midway between side and shoulder level is at least in equipoise.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that when taking into account his complaints of pain as per 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca and Mitchell that his lost right shoulder abduction equates to limitation of motion of the major arm to at least midway between side and shoulder level.  See 38 U.S.C.A. § 5107 (West 2014); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, the Board finds that the criteria for at least a 30 percent rating have been met under Diagnostic Code 5201.  38 C.F.R. § 4.71.  Given the fact that this appeal has been pending for almost a decade, the Board finds that it should not delay the current award by waiting on the results of the new VA examination ordered below because of the recent holding by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) (issued well after the Board first addressed this case).  In this regard, the Board notes that the issue of an effective date for the grant of the above 30 percent rating is not before the Board.  Therefore, the Board will leave this issue to the RO, particularly in light of the remand below.  

ORDER

At least a 30 percent rating for a right shoulder disability is granted at this time.


REMAND

As to the claim for a rating beyond 30 percent for the right shoulder disability, the Board finds that a remand to provide the Veteran with a new VA examination is also required because the existing VA examinations do not included range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations as well as opinions as to the Veteran's range of motion during flare-ups and a comparison between these findings and the non-service connected joint.  See Sharp, supra. 

While this issue is in remand status, the AOJ should also obtain and associate with the record any other outstanding VA and private treatment records including the Veteran's VA vocational rehabilitation file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-October 2016 treatment records of the Veteran from all applicable VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  If possible, the Veteran himself should submit these records (if any).

3.  Associate with the claims file the Veteran's VA vocational rehabilitation file (if any).

4.  Schedule the Veteran for an examination of his right shoulder.  The claims file should be made available to the examiner.  After a review of the claims file, any needed testing, and an examination of the Veteran, the examiner should provide answers to the following questions:

I.  Range of Motion Testing

(a)  The examiner should identify all right and left shoulder musculoskeletal pathology found to be present during the pendency of the appeal.

(b)  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c)  The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

(d)  The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

(e)  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time.  

(f)  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

II.  Other Testing

(g) The examiner should also provide an opinion as to whether the Veteran's right shoulder disability is manifested by any of the following adverse symptomatology: unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from side; fibrous union of the humerus; nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder).

In providing the opinions, the examiner should consider the Veteran's competent lay claims regarding observable symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  This is a complex case back from the Veteran's Court.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


